GRADY, J.,
concurring:
While I am in agreement with the majority that the trial court did not err in granting summary judgment in favor of appellee, I am not in accord with the view that appellant's pleadings and affidavits failed to establish the rebuttable presumption created by the stature.
R.C. 4121.80(GX1) establishes deliberate removal by an employer of an equipment safety guard as evidence constituting rebuttable presumption of the intentional tort defined in the statute.
A presumption of law is equivalent to a substantive rule of law to the effect that a particular fact must be assumed when another particular fact or group of facts exists, unless and until the assumed fact is rebutted by substantial evidence. Shepherd v. Midland Mutual Life Insurance Co. (1949), 152 Ohio St. 6, Syllabus of the court at paragraph 5. Ordinarily, a presumption afforded by statute, in the absence of any evidence to contrary, is sufficient to sustain a judgment in a civil case. Commonwealth of Pennsylvania v. Brown (1964), 9 Ohio App. 2d 131. A presumption is considered rebutted when facts to the contrary are established. Hurt v. Charles J Rogers Transportation Co. (1955), 164 Ohio St. 329. The degree of proof required to rebut a presumption on any issue is not a preponderance of evidence but evidence equal in countervailing weight to the effect of the presumption. Kennedy v. Walcutt (1982), 118 Ohio St. 442.
The General Assembly has not provided a definition of "equipment safety guard" as that term is used in the statute. A review of the legislative history, staff notes, and Committee Reports, also fail to provide any guidance or understanding of the meaning of that term. Therefore, it can only be defined according to the common understanding of the meaning of the words used.
Appellee argues that the term "equipment safety guard" should be restricted to mechanical or electrical devices or barriers used to prevent injuries to workers operating punch presses or working in close connection with conveyors or similar machinery, and that carbon monoxide monitors as they appear in this context are too remote in location and function from the equipment and activity concerned to be within the meaning contemplated by the statute. It is also suggested that the definition be limited to devices required by law or regulation. I do not agree.
According to any reasonable view, and particularly after construing the evidence most strongly in favor of appellants as required by Civ. R. 56 (C), carbon monoxide monitors in this context must be found to be "equipment safely guards". The motor vehicles under repair in the garage constitute equipment. The carbon monoxide generated by the vehicles presents an unsafe working condition when introduced and allowed to remain in high concentrations in the ambient air of the workplace. The carbon monoxide monitors would, when properly performing, warn those subject to that condition when the air becomes overly laden with carbon monoxide to the extent that it presented an unsafe condition, allowing them to take measures to avoid injury. It matters not that the monitors were not mounted directly onto the equipment concerned nor that they were for the purpose of protecting against injury to the respiratory systems of those working in the garage as opposed to the more conventional function of protecting their limbs and other outer body areas. Neither does it matter that there is no proof that they were required; removal demonstrates intent, and factors producing installation have no bearing on the presumption, though they may bear separately on intent. Under the facts set up in the *74pleadings these carbon monoxide monitors constitute equipment safety guards and should be so regarded for summary judgment analysis.
R.C. 4121.80(GX1) does not establish that deliberate removal by an employer of any equipment safety guard constitutes an intentional tort. Rather, the statute provides only that such act constitutes evidence of the intentional tort, and that the evidence may be rebutted. The nature and weight of that rebuttal evidence must, then, conform to the definition of intentional tort provided earlier in that section and the standards of proof provided elsewhere in the statute. Applying those standards, and the requirements of Civ. R. 56(C), I conclude that while the pleadings and affidavits of appellants show deliberate removal of an equipment safety guard, those filed and submitted by the City of Dayton so rebut that presumption of intent under the general rule of intent of Mitchell v. Lawson Milk Co. (1988), 40 Ohio St. 3d 190 and VanFossen v. Babcock & Wilson Co. (1988), 36 Ohio St. 3d 100, that there remains no genuine issue of material fact and that appellee is entitled to judgment as a matter of law. For that reason, I concur in the opinion of the majority that the summary judgment of the trial court should be affirmed.